Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 1 of 18 PageID #: 1




SLR:BDM:KKO
F. #2019V02611

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

– – – – – – – – – – – – – – – – – – – X

UNITED STATES OF AMERICA,

                      Plaintiff,                           VERIFIED COMPLAINT IN REM

           – against –                                     Civil Docket No. 20-2222

ONE CUNEIFORM TABLET KNOWN AS
THE “GILGAMESH DREAM TABLET,”

                      Defendant in rem.

– – – – – – – – – – – – – – – – – – – X


              Plaintiff, United States of America, by its attorney, RICHARD P.

DONOGHUE, United States Attorney for the Eastern District of New York, Karin Orenstein,

Assistant United States Attorney, of counsel, for its verified complaint in rem, hereby alleges

upon information and belief as follows:

                              PRELIMINARY STATEMENT

                      Plaintiff brings this action in rem to condemn and forfeit to the use and

benefit of the United States the above-captioned property pursuant to 19 U.S.C.

§ 1595a(c)(1)(A), as stolen Iraqi property that was introduced or attempted to be introduced

into the United States contrary to 18 U.S.C. § 2314.

                                   DEFENDANT IN REM

                      The Defendant in rem is a large cuneiform tablet bearing part of the

Epic of Gilgamesh. Cuneiform is an ancient system of writing on clay tablets that was used
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 2 of 18 PageID #: 2




in ancient Mesopotamia thousands of years ago. These clay tablets were generally not baked

or fired in antiquity and must be handled carefully to avoid damage.

                      Cuneiform tablets have been the subject of substantial looting in Iraq.

Hundreds of thousands of objects are estimated to have been looted from archaeological sites

throughout Iraq since the early 1990s. Cuneiform tablets comprise one of most popular types

of looted Iraqi artifacts on the antiquities market.

                      The Gilgamesh epic is a Sumerian epic poem written in cuneiform. A

twelve-tablet Babylonian version, written in Akkadian, was discovered in 1853 in the ruins

of the library of the Assyrian King Assur Banipal in Nineveh (located in modern-day

northern Iraq). The events in the epic revolve around King Gilgamesh of Uruk (located in

modern-day southern Iraq). The epic is considered one the world’s oldest works of epic

literature.

                      The Defendant in rem measures approximately 6" by 5" and is written

in the Akkadian language. It is known as the “Gilgamesh Dream Tablet” because it contains

a portion of the Gilgamesh epic in which the protagonist describes his dreams to his mother

and she interprets them as foretelling the arrival of a new friend. She tells the protagonist,

“You will see him and your heart will laugh.” The names of the hero, Gilgamesh, and the

character who becomes his friend, Enkidu, are replaced in this tablet with the names of

deities Sin and Ea.

                      On or about September 24, 2019, the Defendant in rem was seized from

the Museum of the Bible in Washington, D.C. by agents of the Department of Homeland

Security, Homeland Security Investigations (“HSI”). On or about the same date, HSI agents




                                                2
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 3 of 18 PageID #: 3




transferred custody of the Defendant in rem to U.S. Customs and Border Protection, which is

currently storing the Defendant in rem in Queens, New York.

                       A photograph of the Defendant in rem is attached as Exhibit A.

                                JURISDICTION AND VENUE

                       This court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

                       Venue in the Eastern District of New York is proper, pursuant to Title

28, United States Code, Sections 1355(b)(1)(B) and 1395(b), in that the Defendant in rem is

presently located in Queens, New York, which lies within the Eastern District of New York.

                                STATUTORY FRAMEWORK

Applicable Forfeiture Law

                       Title 19, United States Code, Section 1595a(c)(1)(A) provides in

pertinent part that “[m]erchandise which is introduced or attempted to be introduced into the

United States contrary to law . . . shall be seized and forfeited if it . . . is stolen, smuggled, or

clandestinely imported or introduced.” Id.

                       Merchandise is introduced or attempted to be introduced “contrary to

law” if the importation violates Title 18, United States Code, Section 2314. This Section

provides in pertinent part:

               Whoever transports, transmits, or transfers in interstate or
               foreign commerce any goods, wares, merchandise . . . of the
               value of $5,000 or more, knowing the same to have been stolen,
               converted or taken by fraud;

violates the law.




                                                  3
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 4 of 18 PageID #: 4




                       Cultural property is considered “stolen” under Title 19, United States

Code, Section 1595a(c)(1)(A) and Title 18, United States Code, Section 2314, if it was taken

without official authorization from a foreign country whose laws establish state ownership of

such cultural property.

Legal Protections for Iraqi Cultural Property

                       U.S. Prohibitions on Importation. The importation of Iraqi cultural

property into the United States has been restricted since 1990. In 1990, the United States

implemented a general ban on importation of any Iraqi goods via the Iraqi Sanctions

Regulations, codified at Title 31, Code of Federal Regulations, Part 575. In 2004, Title 31,

Code of Federal Regulations, Section 575.533 was amended to lift the general ban while

retaining more limited restrictions, including a ban on the importation of “Iraqi cultural

property or other items of archeological, historical, cultural, rare scientific, and religious

importance illegally removed from the Iraq National Museum, the National Library, and

other locations in Iraq since August 6, 1990.” Per Section 575.533(b)(5), “[a]ny trade in or

transfer of such items, including items with respect to which reasonable suspicion exists that

they have been illegally removed, remains prohibited . . . .” In 2010, the Iraqi Sanctions

Regulations were repealed and replaced with the Iraq Stabilization and Insurgency Sanctions

Regulations, codified at Title 31, Code of Federal Regulations, Part 576. In particular,

Section 576.208 prohibits “the trade in or transfer of ownership or possession of Iraqi

cultural property or other items of archeological, historical, cultural, rare scientific, and

religious importance that were illegally removed, or for which a reasonable suspicion exists

that they were illegally removed, from the Iraq National Museum, the National Library, and

other locations in Iraq since August 6, 1990.” The regulation incorporates the criminal and

                                                 4
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 5 of 18 PageID #: 5




civil penalties set forth in the International Emergency Economic Powers Act (codified at

Title 50, United States Code, Section 1705).

                     Iraqi Patrimony Law. Under Article 3 of Iraq’s Antiquities Law No. 59

of 1936 (as amended in 1974 and 1975), all antiquities found in Iraq, whether movable or

immovable, on or under the ground, are considered property of the state. Under Article 16 of

Antiquities Law No. 59, private persons generally cannot possess antiquities. Where private

possession is authorized, the antiquities must be registered with the government and may

only be transferred to another Iraqi party with government approval. Article 26 of

Antiquities Law No. 59 prohibits the export of Iraqi antiquities. The law’s definition of

“antiquities” includes movable possessions which were made, produced, sculpted, written or

drawn by man and which are at least 200 years old. In 2002, Iraq issued the Antiquities and

Heritage Law, Law No. 55 of 2002, which contains similar provisions.

                               FACTUAL BACKGROUND

Purchase and Importation of the Gilgamesh Dream Tablet in 2003

                     In or prior to 2001, a U.S. antiquities dealer (the “Antiquities Dealer”)

viewed cuneiform tablets on the floor of an apartment in London, England in the United

Kingdom belonging to Jordanian antiquities dealer Ghassan Rihani. The Antiquities Dealer

knew Rihani as a source of supply for Middle Eastern antiquities who obtained antiquities

directly from the Middle East. According to public reports, Rihani passed away in 2001.

                     In or about March or April 2003, the Antiquities Dealer and an expert

in cuneiform (the “Cuneiform Expert”) visited Rihani’s London apartment. During this visit,

they met with one of Rihani’s family members and viewed the cuneiform tablets on the floor.

The tablets had not been conserved. They did not appear to be the types of cuneiform tablets

                                               5
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 6 of 18 PageID #: 6




more typically found which report on economic or other mundane events. Rather, the

cuneiform writing appeared denser and potentially of a literary nature. Among these was a

partial tablet that was not readable due to encrustations on the surface. The Antiquities

Dealer and Cuneiform Expert decided that although they were unreadable, these cuneiform

tablets were potentially rare and valuable. They agreed to pay $50,350 for a number of items

including all of the tablets and shipped the purchased items from London to the Cuneiform

Expert’s address in the United States by international post.

                      After receiving the tablets by mail in the United States, the Cuneiform

Expert preserved the partial tablet by baking and cleaning it and removing encrusted material

from its surface. The Cuneiform Expert then read the cuneiform writing on the tablet and

identified it as part of the Gilgamesh epic.

                      In or about March 2005, the Cuneiform Expert shipped the partial

tablet (hereinafter, the “Gilgamesh Dream Tablet”) across state lines to Princeton, New

Jersey where it was studied by a professor (the “Professor”). The Professor received the

tablet and studied it in Princeton, New Jersey for several weeks.

Sale of the Gilgamesh Dream Tablet with a False Provenance in 2007

                      On or about February 2007, the Antiquities Dealer agreed to sell the

Gilgamesh Dream Tablet to two antiquities buyers for $50,000. A preliminary translation by

the Cuneiform Expert was included in the sale. At the time of the sale, the Antiquities

Dealer did not supply a provenance. However, one of the buyers requested a provenance

from the Antiquities Dealer when he picked up the Gilgamesh Dream Tablet.

                      In or around March 2007, the Antiquities Dealer created a false

provenance (the “False Provenance Letter”) that omitted any mention of Rihani or the United

                                               6
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 7 of 18 PageID #: 7




Kingdom. The False Provenance Letter indicated that the Gilgamesh Dream Tablet was

purchased at a 1981 Butterfield & Butterfield auction in San Francisco as part of lot 1503.

According to the False Provenance Letter, lot 1503 consisted of “miscellaneous objects

including several other antiquities, none of them completely described.” The False

Provenance Letter further stated that “[a]t the time, this was said to have been deaccessioned

from a small museum.” The Butterfield & Butterfield’s 1981 auction catalog describes lot

1503 as “box of miscellaneous ancient bronze fragments.”

                     After the Antiquities Dealer sold the Gilgamesh Dream Tablet, one of

the two buyers published the Gilgamesh Dream Tablet in a catalog associated with his

business, stating that the provenance was “clean” as the piece had been with a single U.S.

owner for the past 25 years.

                     After the March 2007 sale, the Gilgamesh Dream Tablet was also

published in a catalog issued by Michael Sharpe Rare & Antiquated Books (“Michael

Sharpe”). In the Michael Sharpe catalog, the Gilgamesh Dream Tablet was described as

“manuscript in cuneiform, Mesopotamia, c. 1400 BC” and more specifically as a “[l]arge

baked clay tablet fragment from the Middle Babylonian period.” The catalog mentioned that

sale would include the Professor’s analysis, the Cuneiform Expert’s authentication and “a

clear provenance.”

                     In or about 2007, the Professor’s translation and study of the

Gilgamesh Dream Tablet was published in Revue d’Assyriologie et d’archéologie orientale,

a French journal in the field of cuneiform epigraphy.




                                              7
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 8 of 18 PageID #: 8




The Auction House’s Private Sale of the Gilgamesh Dream Tablet to Hobby Lobby in 2014

                     In or about December 2013, a new owner of the Gilgamesh Dream

Tablet contacted the London office of a major international auction house (the “Auction

House”) seeking to consign the Gilgamesh Dream Tablet to the Auction House for a private

sale.

                     On or about December 18, 2013, an Auction House administrator

contacted the Antiquities Dealer by email and requested confirmation of the provenance.

                     On or about December 23, 2013, the Antiquities Dealer called the

Auction House and spoke by telephone with the then-head of their Antiquities Department

(the “Former Antiquities Department Head”). The Former Antiquities Department Head

stated that he or she was contacting the Antiquities Dealer to verify the provenance of the

Gilgamesh Dream Tablet. The Antiquities Dealer responded that the provenance was not

verifiable and would not hold up to scrutiny in a public auction. The Former Antiquities

Department Head advised the Antiquities Dealer that it would not be offered in a public

auction, but a private sale. No further inquiries were made about the provenance during this

call.

                     In or about March 2014, the Auction House offered the Gilgamesh

Dream Tablet to a representative of the Green Collection/Museum of the Bible (“MOTB”).

The MOTB representative viewed the Gilgamesh Dream Tablet in London.

                     No later than July 2014, Hobby Lobby Stores Inc. (“Hobby Lobby”),

which purchased artifacts for donation to or display at the MOTB, agreed to pay the Auction

House $1,674,000 for the Gilgamesh Dream Tablet. In or around July 2014, the Auction

House shipped the Gilgamesh Dream Tablet to their New York office. It was later hand-

                                              8
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 9 of 18 PageID #: 9




carried by an Auction House representative to Hobby Lobby in Oklahoma City, Oklahoma so

that Hobby Lobby could avoid incurring a New York sales tax.

                          On or about July 22, 2014, the MOTB’s registrar noted in an email to

the Auction House that the invoice prepared by the Auction House did not include “the date

or country of origin” for the Gilgamesh Dream Tablet and asked for the invoice to be

revised. The registrar also asked for a copy of the “auction listing” for the Gilgamesh Dream

Tablet for their files.

                          On or about July 23, 2014, an Auction House business manager

advised the Former Antiquities Department Head by email that per the MOTB registrar’s

request, the invoice would be changed to list Iraq as the country of origin and the date as

circa 1600 B.C. The Auction House’s business manager asked the Former Antiquities

Department Head if the Butterfield & Butterfield reference could be supplied as the auction

listing.

                          On or about the same date, the Auction House’s Former Antiquities

Department Head responded to the business manager that the country of origin and date were

correct. He or she also stated as follows:

                Here is the provenance for the tablet. The person who bought it
                in the Butterfield[’]s sale told us it was part of lot 1503 and that
                it was heavily encrusted with salts and unreadable. [He or She]
                also mentioned that at the time, it was said to have been de-
                accessioned from a small museum. Unfortunately Bonham and
                Butterfield no longer have their consignor records so we could
                not corroborate this further. It was subsequently with Michael
                Sharp[e] - catalogue entry attached.

                (Emphases added)




                                                  9
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 10 of 18 PageID #: 10




                     The Antiquities Dealer denies confirming any of the details in the False

Provenance Letter to the Former Antiquities Department Head.

                     The Auction House amended the invoice to include the tablet’s country

of origin and approximate date of manufacture. The final invoice for the purchase listed the

Gilgamesh Dream Tablet as “A Mesopotamian Cuneiform Tablet, bearing part of the Epic of

Gilgamesh” and added “Iraq, circa 1600 B.C.”

                     On or about July 24, 2014, an Auction House employee (“the Auction

House Employee #1”) emailed representatives of Hobby Lobby and the MOTB stating as

follows:

              Here is the revised invoice for the Gilgamesh tablet, stating its
              place of creation and date.

              Regarding earlier provenance:

              We can safely say it left Iraq before 1981 as that is the date it was
              sold in a Butterfield’s auction in San Francisco. The person who
              bought it in the Butterfields sale told us it was part of lot 1503
              and that it was heavily encrusted with salts and unreadable. [He
              or She] also mentioned that at the time, it was said to have been
              de-accessioned from a small museum, and so in all likelihood it
              was in the US well before 1981. Unfortunately Butterfields no
              longer have their consignor records so we could not corroborate
              this further. It was subsequently with Michael Sharp[e].

              (Emphases added)

                     On or about the same date, Auction House Employee #1 sent copies of

the Butterfield auction catalog entry for lot 1503 and the Michael Sharpe catalog entry

regarding the Gilgamesh Dream Tablet by email to the MOTB registrar.




                                               10
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 11 of 18 PageID #: 11




                     On or about the same date, a representative of Hobby Lobby signed the

revised invoice to purchase the Gilgamesh Dream Tablet through the Auction House in a

private sale.

                     On or about July 30, 2014, Hobby Lobby wired $1,674,000 to the

Auction House as payment for the Gilgamesh Dream Tablet.

                     At no time did the Auction House provide to Hobby Lobby or the

MOTB a copy of the False Provenance Letter created by the Antiquities Dealer that

identified lot 1503 of the 1981 Butterfield auction as the source of the Gilgamesh Dream

Tablet. Nor did the Auction House list the Antiquities Dealer as a former owner of the

Gilgamesh Dream Tablet in any materials or information they provided to Hobby Lobby or

the MOTB.

MOTB’s Inquiries with the Auction House to Confirm Provenance in 2017

                     Approximately three years later, on or about October 23, 2017, a

curator at the MOTB conducting due diligence research contacted the Antiquities Dealer by

email and asked if the Antiquities Dealer had a copy of the provenance.

                     On or about October 24, 2017, the same MOTB curator contacted

Auction House Employee #1 by email and advised that he was conducting provenance

research about the Gilgamesh Dream Tablet. Among the questions the curator asked were

whether the Auction House had and could provide a copy of the Cuneiform Expert’s

authentication and provenance mentioned in the Michael Sharpe catalog, and who owned the

Gilgamesh Dream Tablet before Michael Sharpe.

                     On or about the same date, Auction House Employee #1 responded to

the MOTB curator by email, copying and introducing the new Head of the Antiquities

                                             11
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 12 of 18 PageID #: 12




Department in London (the “New Antiquities Department Head”) “who can help answer

your questions and will happily provide as much about the provenance as we are able.”

                      On or about October 25, 2017, the New Antiquities Department Head

sent an email to the International Head of the Auction House’s antiquities department (the

“International Head”) stating in part, “I was surprised the [Antiquities Dealer] name does not

appear in the provenance although [the Antiquities Dealer] did buy it in the 1981 auction.”

In the email, the New Antiquities Department Head noted that the Antiquities Dealer’s

provenance letter (identified herein as the False Provenance Letter) “apparently was not sent

to the Bible Museum.” The New Antiquities Department Head asked whether he or she

should contact the Former Antiquities Department Head to find out if there was a reason the

Antiquities Dealer’s name or letter was not disclosed.

                      On or about October 26, 2017, the New Antiquities Department Head

sent an email to the International Head stating in part:

              The prov ‘should’ read
              [1] Butterfield auction . . . 1981
              [2] [Antiquities Dealer and Cuneiform Expert] acquired from
                  the above.
              [3] Michael Sharpe, acq from the above in 2007.
              [4] Private collection (the vendor), acq from the above (but I
                  don’t know when).

              Instead there was only line 1 and 3.

              I think I should ask [the Former Antiquities Department Head],
              but wanted to make sure with you that it was appropriate.

                      On or about October 27, 2017, the Antiquities Dealer responded by

email to the MOTB curator, stating that he or she no longer had any records related to the

Gilgamesh Dream Tablet.



                                               12
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 13 of 18 PageID #: 13




                      On or about the same date, another MOTB curator contacted the

Professor, writing, in part:

               I am writing to ask if you could provide any more information on
               [the Gilgamesh Dream Tablet’s] history, as my institution
               recently purchased it at auction and are trying to work out some
               provenance issues. Unfortunately, there are some inaccuracies in
               the [Auction House] material and I am trying to get to the bottom
               of it all.

As noted above, Hobby Lobby purchased the Gilgamesh Dream Tablet in a private sale. The

MOTB did not purchase it at auction.

                      On or about October, 30, 2017, the New Antiquities Department Head

sent an email to the Antiquities Dealer stating, in part:

               We have recently been contacted by the present owner with a
               question in regards to the tablet. As you know, an identification
               and statement of provenance are mentioned by Michael Sharpe in
               his Catalog No. 1 (dated to 2007 I believe) and the present owner
               is asking if a copy can be sent to him. I therefore wanted to ask
               you if you would agree for us to forward these two documents on.

                      The Antiquities Dealer did not respond to this email.

                      On or about October 31, 2017, a collections director at MOTB

contacted Auction House Employee #1 noting that the New Antiquities Department Head

indicated that he or she would not be available until November 7, 2017 and requesting

assistance in the interim. The MOTB collections director wrote, in part:

               We are, however, in a difficult situation. As we reviewed again
               our provenance documentation on this item, we discovered that
               we could not confirm that it was in the US in 1981. The earliest
               that we are able to document is 2005. This puts us in a very
               difficult situation, with the museum opening on November 18 and
               installations taking place at this moment.




                                               13
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 14 of 18 PageID #: 14




                     On or about the same date, Auction House Employee #2 sent an email

to Auction House Employee #1 attaching the Cuneiform Expert’s certificate of authenticity,

the 1981 Butterfield auction catalog and a corresponding invoice showing payment for

several lots, including lot 1503. The copy of the invoice concealed the Antiquities Dealer’s

name as the buyer. Auction House Employee #1 then forwarded these attachments to

representatives of the MOTB.

                     On or about the same date, an MOTB collections director responded to

Auction House Employee #1, “The identification in the catalog is clearly a mistake. This is

not a bronze fragment and could not be mistaken for one. . . . What do we do in such a case?

We have no history of ownership beyond the [Auction House] sale.”

                     On or about the same date, the Auction House’s New Antiquities

Department Head sent an email to Auction House Employees #1 and #2 writing, in part:

              The lot is vaguely described, but it is not unusual for this [sic]
              type of objects. It was a box of miscellan[e]ous, mainly of bronze,
              and contained the tablet as well. The [Antiquities Dealer and
              Cuneiform Expert] bought the lot because of the presence of the
              tablet in it and confirmed it to us.

              This had been cleared by Legal at the time.

              (Emphasis added)

                     The Antiquities Dealer denies confirming the provenance or any details

contained therein in any communications with Auction House employees.




                                              14
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 15 of 18 PageID #: 15




                                   CLAIM FOR RELIEF

                      Plaintiff repeats the allegations of paragraphs 1 through 52 as if fully

set forth herein.

                      The Defendant in rem is stolen Iraqi property which was introduced or

attempted to be introduced into the United States in violation of Title 18, United States Code,

Section 2314.

                      As a result of the foregoing, the Defendant in rem is liable to

condemnation and to forfeiture to the United States, in accordance with Title 19, United

States Code, Section 1595a(c)(1)(A).

                WHEREFORE, plaintiff, United States of America, requests that a warrant of

this Court be issued for the arrest of the Defendant in rem; that due notice of these

proceedings be given to all interested persons; that the Defendant in rem be forfeited and

condemned to the use of the United States of America; that the plaintiff be awarded its costs




                                               15
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 16 of 18 PageID #: 16




and disbursements in this action; and for such other relief and further relief as this Court

deems just and proper.

Dated: Brooklyn, New York
       May 18, 2020

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201


                                             By:               /s/
                                                    Karin Orenstein
                                                    Assistant U.S. Attorney
                                                    (718) 254-6188

Of Counsel:

Ann Brickley
Trial Attorney
Money Laundering and Asset Recovery Section
U.S. Department of Justice

Zia M. Faruqui
Assistant U.S. Attorney
U.S. Attorney’s Office, District of Columbia




                                               16
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 17 of 18 PageID #: 17




                                    Exhibit A
                          Image of the Defendant in rem
Case 1:20-cv-02222-AMD-PK Document 1 Filed 05/18/20 Page 18 of 18 PageID #: 18
